

116 HR 6063 IH: Pilot Training Enhancement Act
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6063IN THE HOUSE OF REPRESENTATIVESMarch 3, 2020Mr. Brown of Maryland (for himself, Ms. Norton, Mr. García of Illinois, Ms. Brownley of California, and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to establish a task force on pilot manual reform, and for other purposes.1.Short titleThis Act may be cited as the Pilot Training Enhancement Act.2.Pilot manual reform(a)Task Force(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Pilot Manual Reform Task Force (in this section referred to as the Task Force).(2)MembershipThe Task Force shall be composed of an equal number of representatives of the following individuals, industries, and entities, appointed by the Administrator:(A)Individuals appointed by an organization representing certified collective bargaining representatives of airline pilots.(B)Air carriers.(C)Aircraft manufacturers.(D)Members of the Federal Aviation Administration that are essential, as determined by the Administrator. (E)Aviation safety experts.(3)ChairpersonThe chairperson of the Task Force shall—(A)be selected from among the members of the Task Force by a majority vote of such members; and(B)shall serve until replaced by a majority vote of the members of the Task Force. (4)ResponsibilitiesThe Task Force shall—(A)with respect to the Airplane Flight Manual, Flightcrew Operating Manual, Quick Reference Handbook, Flight Crew Training Manual, and Memory Items for aircraft used to provide air transportation under part 121 of title 14, Code of Federal Regulations, make recommendations on—(i)how to properly ensure that all necessary systems are represented in such manuals and items;(ii)how to properly ensure that all system changes are represented in such manuals and items;(iii)the changes the Task Force would make to the regulations process regarding such manuals and items;(iv)a documented process to determine what information the Federal Aviation Administration will be required to include in such manuals and items; and(v)any other process or information determined necessary by the Task Force;(B)with respect to flight simulator training devices under part 60 of title 14, Code of Federal Regulations, assess—(i)pilot access to simulators and make recommendations, if the Task Force determines necessary, on how to improve such access; and(ii)pilot simulator training requirements and make recommendations, if the Task Force determines necessary, on how to improve such requirements; and (C)not later than 180 days after the establishment of the Task Force, submit to the Administrator the recommendations described in subparagraph (A).(5)TerminationThe Task Force shall terminate on the date of submission of the recommendations described in paragraph (4)(C).(b)ReportNot later than 180 days after the date of submission of the recommendations described in subsection (a)(4)(C), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a plan to address such recommendations.(c)RegulationsNot later than 180 days after the date of submission of the recommendations required under subsection (a)(4)(B), the Administrator—(1)may issue such regulations as are necessary to require each aircraft manufacturer and air carrier to update each Airplane Flight Manual, Flightcrew Operating Manual, Quick Reference Handbook, Flight Crew Training Manual, and Memory Items in accordance with the recommendations described in subsection (a)(4); (2)may issue such regulations as are necessary to require the appropriate level and amount of simulator training for pilots based on science and proficiency for each defined task or training objective; and(3)if the Administrator does not issue regulations under paragraph (2), shall publish in the Federal Register an explanation of the reason that the Administrator did not issue such regulations.(d)DefinitionsIn this section, the terms air carrier and aircraft have the meanings given such terms in section 40102 of title 49, United States Code.